Order entered October 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01088-CR

                         POLYCARP OIGO ONCHOKE, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00423-X

                                           ORDER
       We REINSTATE this appeal.
       We abated for the trial court to conduct a hearing to determine whether appellant is
entitled to court-appointed counsel in this appeal. On October 15, 2019, the clerk’s record,
including the trial court’s appointment of counsel, was filed. We DIRECT the Clerk to list J.
Daniel Oliphant as appointed counsel for appellant.
       The clerk’s record and reporter’s record have been filed. Appellant’s brief is DUE by
November 15, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,
Presiding Judge, Criminal District Court No. 6; to J. Daniel Oliphant; and to the Dallas County
District Attorney’s Office, Appellate Division.
                                                       /s/   CORY L. CARLYLE
                                                             JUSTICE